Exhibit 10.78
 
 
FIRST AMENDMENT TO LENDER AGREEMENT


This First Amendment to Lender Agreement is entered into by and between
OrangeHook, Inc. ("OrangeHook"), a Florida corporation with headquarter offices
at 319 Barry Ave. S., Ste. 300, Wayzata, MN 55391 and Richard Bernstein
("Bernstein") of _______________, MN (collectively, the "Parties"), and hereby
amends that certain Lender Agreement between the Parties, dated January 19,
2017.


The Parties agree as follows:


1.
Upon mutual agreement, additional loans may be issued to OrangeHook under the
same terms of the original Lender Agreement, provided that the issuance of any
additional loans will be dependent upon the repayment of the principal and
interest of any previous loan, and that in no case, will the total outstanding
principal amount borrowed under any loan or loans exceed $300,000 in the
aggregate.
 

2.
The source of repayment may be amended by the Parties through MUTUAL AGREEMENT,
should BOTH parties agree.  For example, ANY MONIES made be substituted for
specific receivables by mutual agreement.







Agreed to and Accepted By:


OrangeHook, Inc.


 
 




/s/      David C. Carlson                                                   
Date:   01/25/2017
           David C. Carlson
 
Title:  CFO
             
/s/       Richard Bernstein                                                 
Date:   01/25/2017
            Richard Bernstein
     





 
 
 
 
 